 
 
I 
111th CONGRESS
1st Session
H. R. 3131 
IN THE HOUSE OF REPRESENTATIVES 
 
July 8, 2009 
Mr. Poe of Texas (for himself and Mrs. Bachmann) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To make participation in the American Community Survey voluntary, except with respect to certain basic questions. 
 
 
1.Participation in American Community Survey to be voluntary
(a)In generalExcept as provided in subsection (b), no criminal penalty shall apply, under section 221 of title 13, United States Code, or any other provision of law, for refusing or willfully neglecting to answer questions in connection with the survey, conducted by the Secretary of Commerce, which is commonly referred to as the American Community Survey.
(b)ExceptionsNothing in subsection (a) shall—
(1)apply in the case of a question that elicits only 1 or more of the items of information described in subsection (c); or
(2)be considered to waive any penalty imposed by reason of conduct described in section 221(b) of title 13, United States Code.
(c)Information describedThe items of information described in this subsection are as follows:
(1)The name of the respondent.
(2)Contact information for the respondent.
(3)The date of the response.
(4)The number of people living or staying at the same address. 
 
